Munoz v New York Presbyt. Hosp. (2019 NY Slip Op 01840)





Munoz v New York Presbyt. Hosp.


2019 NY Slip Op 01840


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Manzanet-Daniels, J.P., Kapnick, Kahn, Oing, JJ.


8698 112223/09

[*1]Marisol Munoz, Plaintiff-Appellant,
vNew York Presbyterian Hospital, et al., Defendants-Respondents.


Sim & Record, LLP, Bayside (Sang J. Sim of counsel), for appellant.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York (Deirdre E. Tracey of counsel), for respondents.

Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered December 6, 2017, which, after a jury verdict in defendants' favor, dismissed the complaint, unanimously affirmed, without costs.
This case essentially came down to a battle of the experts with respect to the standard of care and whether antibiotics should have been administered to plaintiff as a precaution several hours earlier, and surgery performed within an hour of her manifesting likely symptoms of necrotizing fasciitis and compartment syndrome. During trial, the jury heard conflicting expert testimony as to these issues, thus raising an issue of credibility peculiarly within the province of the jury (see Briggins v Chynn, 204 AD2d 158 [1st Dept 1994]), which is
afforded great deference (see Cholewinski v Wisnicki, 21 AD3d 791, 791 [1st Dept 2005]). However, upon review of the record, a "fair interpretation of the evidence" supports the jury's verdict that defendants comported with good and accepted practice in plaintiff's treatment (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Accordingly, we find no reason to disturb the verdict.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK